Title: To Alexander Hamilton from Charles Maurice de Talleyrand-Périgord, 12 November 1796
From: Talleyrand-Périgord, Charles Maurice de
To: Hamilton, Alexander



paris 12 nov. 1796
alexander hamilton New york
Duplicata
Cher colonel hamilton

Vous recevres en même tems que cette letter une réclamation de M. de beaumarchais qui se confie avec un entier abandon a vous pour obtenir de l’amerique une justice qu’il invoque infructueusement depuis 20 ans. Vous aves apprécié dans le tems les services qu’il a rendus a votre pays. Il pense qu’un nouvel examen de son affaire conduiroit encore a des resultats plus favorables. Je n’ai pas craint de lui promettre votre interêt et vos conseils pour la suite de son affaire. Il sera heureux pour lui d’etre défendu par vous: ce sera le plus sur garant de l’équité de sa demande. Beaucoup de personnes s’y interessent ici: je partage sincerement cet interêt, et desire vivement pouvoir vous l’inspirer. Du reste en reclamant vos lumieres et vos conseils dans le cours de cette affaire, Mr. de beaumarchais n’a garde de vous demander les démarches qu’elle pourra entrainer: c’est de diriger qu’il vous prie: il doit s’en remettre pour toute la partie active a Mr. Sterret qu’il sait que vous estimes et a qui son intention est d’offrir un interêt proportionné au succès de sa reclamation.
Quoique je suis depuis deux mois en france, le pays est encore bien nouveau pour moi; je passe mon tems a l’etudier voila au vrai ce que j’y fais, et pas autre chose. A mon arriveè les papiers publics francois et anglois se sont amusés a beaucoup prononcer mon nom, a me supposer des vues, même des occupations: de tout cela il n’y a pas un mot de vrai. Il faut savoir la langue d’un pays, avant d’oser y parler: et j’en suis encore bien loin.
On m’a beaucoup questionné sur l’amèrique au moment de mon arriveè. J’ai repondu, comme je le devois, et en des termes qui, je crois, vous auroient convenu. Je n’ai pas manqué surtout de dire que je ne croyois point a l’éloignement des americains pour les francois; mais que, quand même cet éloignement èxisteroit il n’y auroit rien de plus naturel d’apres la conduite folle et audacieuse des agents de la france qui s’etoient toujours montrés l’ennemi de votre gouvernement.
Adieu, cher colonel hamilton: en reclamant vos bons offices pour mr. de beaumarchais j’use avec toute confiance du droit que me donne l’amitiè que vous m’aves toujours montrée. Vous m’aves promis de disposer de moi dans toutes les occasions; je vous somme de votre promesse pour vous et pour vos amis.
Soyez assez bon pour presenter mes hommages respectueux a Madame hamilton, me rappeler au souvenir de votre famille, et faire mes meilleurs compliments a MM. Seton, nic. low, hamond. Votre petit jean a t’il toujours autant de génie? Vous vous souviendres toujours, j’espere, que vous m’aves promis de m’envoyer dans quelques années votre fils aine pour lui faire faire son voyage de france.
Je vous renouvelle, cher Colonel hamilton, l’assurance des sentiments d’amitiè et respect
avec lesquels j’ai l’honneur d’être   votre &c &c

ch. mau. talleyrand.

 